DETAILED ACTION

Status of Claims
As per the submission to the Office filed on 06/14/2022, the following represents the changes from the previous claims: Claims 1, 10, and 17-19 were amended. Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

3. 	Claims 1, 10, and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

a. Claim 1 recites the limitation "a desired direction" in line 14. The phrase "a desired direction" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Description of preferences is properly set forth in the specification rather than the claims. See MPEP § 2173.05(d).
b. Claim 10 recites the limitation "the desired direction is toward center axis of a grow module" in lines 1-2. The phrase "the desired direction" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Description of preferences is properly set forth in the specification rather than the claims. See MPEP § 2173.05(d).
	c. Claim 18 recites the limitation "a desired direction" in line 6. The phrase "a desired direction" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Description of preferences is properly set forth in the specification rather than the claims. See MPEP § 2173.05(d).
	d. Claims 19 and 20 are rejected as depending upon a rejected claim.
	
4. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1, 2, 4, 6, 8, 10, 12, 13, and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Massey (US Patent Publication 2020/0037514) in view of Martin (US Patent Publication 2018/0007845).
	a. Regarding claim 1, Massey discloses a gardening appliance 1 comprising a liner 3 positioned within a cabinet 23 [enclosure 3 can further be surrounded by a shell 23 [0023]] and defining a grow chamber [enclosure housing 3 can be environmentally controlled to provide an ideal growing environment for the various plant varieties that may be grown in the apparatus [0022]]; a grow module 5 rotatably mounted within the liner [planting column 5 can be rotatable [0025]] and defining a root chamber [the roots extend into the interior cavity of the planting column [0029]]; a plurality of apertures 59 [planting openings 59 [0029]] defined through grow module 5 [The openings extend into the interior cavity 55 of the planting column 5, wherein a portion of a plant, such as the roots extend into the interior cavity of the planting column [0029]], the plurality of apertures being configured for receiving a plurality of plant pods 61 that grow a plurality of plants [growing pod 61, and allow a user to easily transport and transplant seedlings or seeds into the plant openings 59 of the plant growing apparatus [0030]]; a hydration system 95 for providing fluid to the root chamber [irrigation system 95 to dispense water through the conduit 65 and into the interior cavity 55 of the column 5 within the enclosure to the exposed plant roots [0041]]; a growth detection system 35 [infrared camera 35 [0041]] for monitoring root growth of roots of the plurality of plants [camera 35 would allow users to monitor and view the plant growth inside the apparatus [0024]]; and a controller 39 communicatively coupled to the hydration system and the growth detection system, the controller being configured for monitoring the root growth of the plurality of plants using the growth detection system [A camera vision database stored on a memory 43 could be would be used to analyze the plants profile from data obtained by the camera 35 [0038]]; and regulating the hydration system to dispense the fluid onto the roots [nozzle can provide the aqueous solution to roots extending into the interior cavity 55 of the planting column 5 [0035]] to encourage root growth in a desired direction [control system 39 can process the plant health data to optimize the internal environment 25 within the growing apparatus 1, which may include adjust the temperature, humidity, or the various nutrients that can be added to the water source 57 [0024]].
	Massey does not specifically teach a growth detection system positioned in the root chamber. Martin teaches a growth detection system positioned in the root chamber [a day/night video camera in the root zone for monitoring root development [0257]; a night vision camera positioned to image the roots of the plant within the one or more root chambers, claim 33] for the purpose of providing a gardening appliance with a video camera positioned in the root chamber for automatically imaging the roots of the plant within the root chamber.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the appliance taught by Massey to include a growth detection system positioned in the root chamber as taught by Martin because doing so would have provided a gardening appliance with a video camera positioned in the root chamber for automatically imaging the roots of the plant within the root chamber.
	 b. Regarding claim 2, Massey in view of Martin teaches (references to Massey) the gardening appliance of claim 1, wherein the growth detection system 35 comprises an infrared camera [infrared camera 35 [0041]].
	c. Regarding claim 4, Massey in view of Martin teaches (references to Massey) the gardening appliance of claim 1, wherein the growth detection assembly 35 comprises a proximity detection system [camera 35 can further be used to in place of the RFID tag or barcode system to monitor the actual contents of the growing chamber and provide a user with location and health data of each individual plant [0043]].
d. Regarding claim 6, Massey in view of Martin teaches (references to Massey) the gardening appliance of claim 1, wherein growth detection assembly 35 monitors a growth rate of the roots [camera 35 would allow users to monitor and view the plant growth inside the apparatus [0024]] and hydration assembly 95 [irrigation system 95 to dispense water through the conduit 65 and into the interior cavity 55 of the column 5 within the enclosure to the exposed plant roots [0041]] is adjusted to increase or decrease the growth rate [control system 39 can process the plant health data to optimize the internal environment 25 within the growing apparatus 1, which may include adjust the temperature, humidity, or the various nutrients that can be added to the water source 57 [0024]; camera 35 can further be used to monitor nutritional content of the plants growing, and correct the content of the nutrient fluid dispensed by the control system 39 by using a similar feedback loop and algorithm stored on the memory 43 [0043]].
	e. Regarding claim 8, Massey in view of Martin teaches (references to Massey) the gardening appliance of claim 1, wherein hydration system 95 selectively discharges high pressure atomized fluid or mist comprising water and nutrients [a nozzle or misting head that can be suspended proximate to the top portion 47 of the interior 55 cavity of the planting column 5. The nozzle can provide the aqueous solution to roots extending into the interior cavity 55 of the planting column 5. In one exemplary embodiment, the nozzle can be a misting nozzle [0035]].
f. Regarding claim 10, Massey in view of Martin teaches (references to Massey) the gardening appliance of claim 1, wherein the desired direction is toward a center axis of grow module 5 [the roots extend into the interior cavity of the planting column [0029]].
g. Regarding claim 12, Massey in view of Martin teaches (references to Massey) the gardening appliance of claim 1, wherein the controller 39 configured for providing a user notification when the root growth requires user manipulation [The sensor can communicate with a control panel to provide an alert to a user that the water reservoir needs to be refilled or that the water level is low [0033]; if the plant appears to be dying/withering control system 39 can then initiate an alert to the user's display 33 [0042]]. 
h. Regarding claim 13, Massey in view of Martin teaches (references to Massey) the gardening appliance of claim 12, wherein the user manipulation comprises removing and repositioning plant pod 61 [growing pod 61 allow a user to easily transport and transplant seedlings or seeds into the plant openings 59 of the plant growing apparatus [0030]; image data can be analyzed the control system to determine when a new plant is needed to refill the position or if the plant appears to be dying/withering. The control system 39 can then initiate an alert to the user's display 33 or mobile device [0042]].
i. Regarding claim 16, Massey in view of Martin teaches (references to Massey) the gardening appliance of claim 1, further comprising an environmental control system configured for regulating a temperature of the root chamber to a desired root temperature [control system 39 can process the plant health data to optimize the internal environment 25 within the growing apparatus 1, which may include adjust the temperature [0024]]. 
j. Regarding claim 17, Massey in view of Martin teaches (references to Massey) the gardening appliance of claim 16, wherein the grow module comprises the root chamber and environmental control system [control system 39 can process the plant health data to optimize the internal environment 25 within the growing apparatus 1, which may include adjust the temperature [0024]].
Massey in view of Martin does not specifically teach an internal divider that splits the root chamber into a plurality of root chambers, wherein the environmental control system independently regulates a temperature of each of the plurality of root chambers. Martin teaches an internal divider that splits the root chamber [a lower root zone or chamber 104 [0060]] into a plurality of root chambers [grow pod 101 comprises a plurality of root zones or root chambers 104 [0061]], wherein the environmental control system independently regulates a temperature of each of the plurality of root chambers [a temperature control system configured to control a temperature of one or more root chambers, abstract; temperature control system 225 may be used to, for example, control the temperature within the root zone 104 [0091]] for the purpose of providing a gardening appliance with temperature control system to control the temperature within a plurality of root chambers to individually accommodate two or more of the same or different types of plants.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the appliance taught by Massey in view of Martin to include an internal divider that splits the root chamber into a plurality of root chambers, wherein the environmental control system independently regulates a temperature of each of the plurality of root chambers as taught by Martin because doing so would have provided a gardening appliance with temperature control system to control the temperature within a plurality of root chambers to individually accommodate two or more of the same or different types of plants.
	k. Regarding claim 18, Massey teaches a method of hydrating roots of a plurality of plants within a gardening appliance, the method comprising monitoring root growth of the plurality of plants using a growth detection system 35 [infrared camera 35 [0041]; camera 35 would allow users to monitor and view the plant growth inside the apparatus [0024]]; and regulating a hydration system 95 to dispense fluid onto the roots to encourage the root growth in a desired direction [irrigation system 95 to dispense water through the conduit 65 and into the interior cavity 55 of the column 5 within the enclosure to the exposed plant roots [0041]]. Massey does not specifically teach a growth detection system positioned in the root chamber. Martin teaches a growth detection system positioned in the root chamber [a day/night video camera in the root zone for monitoring root development [0257]; a night vision camera positioned to image the roots of the plant within the one or more root chambers, claim 33] for the purpose of providing a gardening appliance with a video camera positioned in the root chamber for automatically imaging the roots of the plant within the root chamber.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the appliance taught by Massey to include a growth detection system positioned in the root chamber as taught by Martin because doing so would have provided a gardening appliance with a video camera positioned in the root chamber for automatically imaging the roots of the plant within the root chamber.
	l. Regarding claim 19, Massey in view of Martin teaches (references to Massey) the method of claim 18, wherein the growth detection system comprises a plurality of infrared cameras [infrared camera 35 [0041]] spaced apart within a root chamber [one or more cameras 35 can be located within the enclosure 3 to capture video/image data of individual plant openings 59 [0042]; The openings extend into the interior cavity 55 of the planting column 5, wherein a portion of a plant, such as the roots extend into the interior cavity of the planting column [0029]] for monitoring the root growth from multiple angles [camera 35 would allow users to monitor and view the plant growth inside the apparatus [0024]].

7. 	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Massey (US Patent Publication 2020/0037514) in view of Martin (US Patent Publication 2018/0007845)as applied to claim 1 above, and further in view of Setlur et al. (US Patent Publication 2021/0307259).
a. Regarding claim 3, Massey in view of Martin teaches (references to Massey) the gardening appliance of claim 1, wherein the growth detection system comprises a plurality of cameras 35 [one or more cameras 35 can be located within the enclosure 3 to capture video/image data of individual plant openings 59 [0042]]. Massey in view of Martin teaches (references to Martin) the gardening appliance of claim 1, wherein the growth detection system comprises a camera within the root chamber for monitoring root growth [a day/night video camera in the root zone for monitoring root development [0257]; a night vision camera positioned to image the roots of the plant within the one or more root chambers, claim 33]. 
Massey in view of Martin does not specifically teach a plurality of cameras spaced apart for monitoring root growth from multiple angles. Setlur teaches a plurality of cameras spaced apart for monitoring root growth [a plant sample may be marked with one or more markers (e.g., reflective beads) disposed at one or more position(s) on the plant sample, for example positions on the root system (when the root system is growing in a medium through which a specific marker signal may pass, such as a translucent growth medium) [0069]] from multiple angles [using images from multiple cameras to determine the location of a marker, the image processing function evaluates the image information from multiple angles [0072]] for the purpose of providing images from multiple cameras to image, monitor, track, and/or determine plant root growth from multiple angles and produce a digital representation reflecting growth of the plant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the appliance taught by Massey in view of Martin to include a plurality of cameras spaced apart for monitoring root growth as taught by Setlur because doing so would have provided images from multiple cameras to image, monitor, track, and/or determine plant root growth from multiple angles and produce a digital representation reflecting growth of the plant.

8. 	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Massey (US Patent Publication 2020/0037514) Martin (US Patent Publication 2018/0007845)as applied to claim 1 above, and further in view of Pickett et al. (US Patent Publication 2019/0128864).  
	a. Regarding claim 5, Massey in view of Martin teaches (references to Massey) the gardening appliance of claim 1 wherein growth detection assembly 35 comprises a proximity detection system [camera 35 can further be used to in place of the RFID tag or barcode system to monitor the actual contents of the growing chamber and provide a user with location and health data of each individual plant [0043]]. Massey in view of Martin does not specifically teach the proximity detection system comprises one or more of a sonar system, a laser imaging, detection, and ranging (LiDAR) system, a radar system, or another acoustic distance sensor. Pickett teaches proximity detection system 30 comprises one or more of a sonar system, a laser imaging, detection, and ranging (LiDAR) system, a radar system, or another acoustic distance sensor [distance sensor 30 may comprise an ultrasonic range finder, a laser range detector, an optical sensor that sends an ultrasonic signal, laser signal or optical signal, respectively, toward a plant row, a plant, a stalk, stem or trunk, a leaf canopy, or foliage to estimate or measure a lateral distance between a reference point on the boom or sprayer to the plant row, plant, leaf canopy, or foliage. For example, a laser range finder may comprise a light detection and ranging (LIDAR) device [0034]] for the purpose of providing a proximity detection system comprising an ultrasonic range finder, a laser range detector, an optical sensor that sends an ultrasonic signal, laser signal or optical signal toward a plant stalk, stem or trunk, a leaf canopy, or foliage to estimate or measure a distance between a sprayer and a target zone for applying nutrients to plants. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the appliance taught by Massey in view of Martin to include the proximity detection system comprises one or more of a sonar system, a laser imaging, detection, and ranging (LiDAR) system, a radar system, or another acoustic distance sensor as taught by Pickett because doing so would have provided a proximity detection system comprising an ultrasonic range finder, a laser range detector, an optical sensor that sends an ultrasonic signal, laser signal or optical signal toward a plant stalk, stem or trunk, a leaf canopy, or foliage to estimate or measure a distance between a sprayer and a target zone for applying nutrients to plants.

9. 	Claims 7, 9, 11, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Massey (US Patent Publication 2020/0037514) in view of Martin (US Patent Publication 2018/0007845) as applied to claims 1 and 8 above, and further in view of Kop (US Patent Publication 2018/0042186).
a. Regarding claim 7, Massey in view of Martin teaches (references to Massey) the gardening appliance of claim 1 having hydration system 95. Massey further teaches a nozzle [a nozzle or misting head that can be suspended proximate to the top portion 47 of the interior 55 cavity of the planting column 5. The nozzle can provide the aqueous solution to roots extending into the interior cavity 55 of the planting column 5. In one exemplary embodiment, the nozzle can be a misting nozzle [0035]]. Massey in view of Martin does not specifically teach  a plurality of nozzles. Kop teaches a plurality of nozzles 76 [A plurality of vertically spaced foggers 76 mounted on vertical shaft 74 and in fluid communication with pipe 72 eject a mist 79 directed to the roots 81 of plants 19 for providing a plentifully supply of oxygen [0105]] for the purpose of providing a gardening appliance with a plurality of vertically spaced nozzles to eject a mist directed to the roots  of plants for providing a plentifully supply of oxygen and allowing roots to be exposed to irrigation fluid delivered at high pressure to produce a mist environment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the appliance as taught by Massey in view of Martin to include a plurality of nozzles as taught by Kop because doing so would have provided a gardening appliance with a plurality of vertically spaced nozzles to eject a mist directed to the roots  of plants for providing a plentifully supply of oxygen and allowing roots to be exposed to irrigation fluid delivered at high pressure to produce a mist environment.
b. Regarding claim 9, Massey in view of Martin teaches (references to Massey) the gardening appliance of claim 8 having the nutrients [the various nutrients that can be added to the water source 57 [0024]. Massey in view of Martin does not specifically teach the nutrients are selected from a group consisting of calcium, magnesium, potassium, sulfur, copper, zinc, boron, molybdenum, iron, cobalt, manganese, phosphorous, and chlorine. Kop teaches nutrients are selected from a group consisting of calcium, magnesium, potassium, sulfur, copper, zinc, boron, molybdenum, iron, cobalt, manganese, phosphorous, and chlorine [nutrients, such as nitrogen, phosphorus, potassium, and acid, needed by the type of crop being cultivated [0110]] for the purpose of providing a gardening appliance with nutrients in optimum concentrations and correct balance needed by the type of crop being cultivated. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gardening appliance taught by Massey in view of Martin to include nutrients selected from a group consisting of calcium, magnesium, potassium, sulfur, copper, zinc, boron, molybdenum, iron, cobalt, manganese, phosphorous, and chlorine as taught by Kop because doing so would have provided a gardening appliance with nutrients in optimum concentrations and correct balance needed by the type of crop being cultivated.
c. Regarding claim 11, Massey in view of Martin teaches (references to Massey) the gardening appliance of claim 1, having grow module 5 comprising a central hub rotatable about an axis [planting column 5 can be rotatable [0025]] and a plurality of partitions extending from the central hub substantially along a radial direction to define a plurality of grow chambers spaced apart along a circumferential direction [planting openings 59 can allow for easy placement of plants within individual openings or a plurality of plants within each opening depending on the type of plant and the space needed to optimally grow the plant. The openings extend into the interior cavity 55 of the planting column 5, wherein a portion of a plant, such as the roots extend into the interior cavity of the planting column [0029], FIGS. 3, 4A, 4B] and a nozzle mounted within the root chamber along a center axis of a grow module [a nozzle or misting head that can be suspended proximate to the top portion 47 of the interior 55 cavity of the planting column 5. The nozzle can provide the aqueous solution to roots extending into the interior cavity 55 of the planting column 5. In one exemplary embodiment, the nozzle can be a misting nozzle [0035]]. Massey in view of Martin does not specifically teach a plurality of nozzles pivotally mounted within the root chamber along a center axis of a grow module and spaced apart along the vertical direction. Kop teaches a plurality of nozzles 76 pivotally mounted within the root chamber along a center axis of a grow module and spaced apart along the vertical direction [A plurality of vertically spaced foggers 76 mounted on vertical shaft 74 and in fluid communication with pipe 72 eject a mist 79 directed to the roots 81 of plants 19 for providing a plentifully supply of oxygen [0105]] for the purpose of providing a gardening appliance with a plurality of vertically spaced nozzles to eject a mist directed to the roots  of plants for providing a plentifully supply of oxygen and allowing roots to be exposed to irrigation fluid delivered at high pressure to produce a mist environment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the appliance as taught by Massey in view of Martin to include a plurality of nozzles pivotally mounted within the root chamber along a center axis of a grow module and spaced apart along the vertical direction as taught by Kop because doing so would have provided a gardening appliance with a plurality of vertically spaced nozzles to eject a mist directed to the roots  of plants for providing a plentifully supply of oxygen and allowing roots to be exposed to irrigation fluid delivered at high pressure to produce a mist environment.
d. Regarding claim 20, Massey in view of Martin teaches (references to Massey) the method of claim 18, wherein regulating the hydration system comprises discharging high pressure atomized fluid or mist comprising water and nutrients from a nozzle [a nozzle or misting head that can be suspended proximate to the top portion 47 of the interior 55 cavity of the planting column 5. The nozzle can provide the aqueous solution to roots extending into the interior cavity 55 of the planting column 5. In one exemplary embodiment, the nozzle can be a misting nozzle [0035]]. Massey in view of Martin does not specifically teach a plurality of nozzles. Kop teaches a plurality of nozzles 76 [A plurality of vertically spaced foggers 76 mounted on vertical shaft 74 and in fluid communication with pipe 72 eject a mist 79 directed to the roots 81 of plants 19 for providing a plentifully supply of oxygen [0105]] for the purpose of providing a gardening appliance with a plurality of vertically spaced nozzles to eject a mist directed to the roots  of plants for providing a plentifully supply of oxygen and allowing roots to be exposed to irrigation fluid delivered at high pressure to produce a mist environment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the appliance as taught by Massey in view of Martin to include a plurality of nozzles as taught by Kop because doing so would have provided a gardening appliance with a plurality of vertically spaced nozzles to eject a mist directed to the roots  of plants for providing a plentifully supply of oxygen and allowing roots to be exposed to irrigation fluid delivered at high pressure to produce a mist environment.

10. 	Claims 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Massey (US Patent Publication 2020/0037514) in view of Martin (US Patent Publication 2018/0007845) as applied to claim 1 above, and further in view of Hendrick et al. (US Patent Publication 2019/0166778).
a. Regarding claim 14, Massey in view of Martin teaches (references to Massey) the gardening appliance of claim 1 having the root chamber. Massey in view of Martin does not specifically teach a physical barrier positioned within the root chamber for blocking the root growth. Hendrick teaches a physical barrier 99 positioned within root chamber 16 for blocking the root growth [an array of raised root barriers subdividing a top surface of the root distribution plate into a plurality of distinct root beds, abstract; root plate 64 are defined by upstanding ribs 99 and cylindrical outer rib 98 and include the topmost horizontal surface of the root plate 64 between the upstanding ribs 98 and 99. Each sector 81, 83, 85, 87 and 89 is positioned directly beneath a respective net pot 18 to define a respective root bed and encourages formation of a segregated root ball between ribs 99 (see FIGS. 20 and 21) on the boundary of each sector 81, 83, 85, 87 and 89, which facilitates easier removal of an individual plant and net pot 18 when transferring, removing, or rotating plants [0042]] for the purpose of providing a gardening appliance with a physical barrier positioned within the root chamber to define a respective root bed and encourage formation of a segregated root ball which facilitates easier removal of an individual plant when transferring, removing, or rotating plants.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the appliance taught by Massey in view of Martin to include a physical barrier positioned within the root chamber for blocking the root growth as taught by Hendrick because doing so would have provided a gardening appliance with a physical barrier positioned within the root chamber to define a respective root bed and encourage formation of a segregated root ball which facilitates easier removal of an individual plant when transferring, removing, or rotating plants.  
b. Regarding claim 15, Massey in view of Martin and Hendrick teaches (references to Hendrick) the gardening appliance of claim 14, wherein the physical barrier 99 is positioned between the roots of at least two of the plurality of plants [an array of raised root barriers subdividing a top surface of the root distribution plate into a plurality of distinct root beds, abstract; root plate 64 are defined by upstanding ribs 99 and cylindrical outer rib 98 and include the topmost horizontal surface of the root plate 64 between the upstanding ribs 98 and 99. Each sector 81, 83, 85, 87 and 89 is positioned directly beneath a respective net pot 18 to define a respective root bed and encourages formation of a segregated root ball between ribs 99 (see FIGS. 20 and 21) on the boundary of each sector 81, 83, 85, 87 and 89, which facilitates easier removal of an individual plant and net pot 18 when transferring, removing, or rotating plants [0042]].

Response to Arguments
11.	Applicant’s arguments from the response filed on 06/14/2022, see pages 6-8, with respect to the rejection of claims 1 and 18 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Martin (US Patent Publication 2018/0007845).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643